Citation Nr: 0215569	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-04 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. By an unappealed April 1999 decision, the Board denied 
service connection for
post-traumatic stress disorder. 

2. Evidence received subsequent to the April 1999 Board 
decision is new, but not
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post-traumatic stress disorder.


CONCLUSIONS OF LAW

1. The April 1999 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991);
38 C.F.R. § 20.1100 (2002).

2. New and material evidence has not been submitted to reopen 
a claim for
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A.  §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.156 (a), 3.159).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify.  The Board finds that 
the RO has informed the veteran of the evidence needed to 
reopen his claim, as set forth in the January 2000 rating 
decision, March 2000 Statement of the Case, and August 2002 
Supplemental Statement of the Case (SSOC).  The RO provided 
the veteran with notice of the VCAA in the SSOC.  The veteran 
was afforded a personal hearing before the RO in November 
2001.  In August 2002, the veteran signed a waiver that 
indicated that he wanted to continue his appeal without 
waiting for the 60-day response period to elapse on the SSOC.   
His signature also confirmed that he did not have anything 
else to add concerning the appealed issue.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements under the law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  


New and Material Evidence

A review of the claims file reveals that the claim for 
service connection for post-traumatic stress disorder (PTSD) 
was previously denied by an April 1999 Board decision.  The 
veteran was mailed a copy of this decision in April 1999 and 
he was notified of his appellate rights by VA Form 4597 
attached to the decision.  The veteran, however, did not 
perfect an appeal to the United States Court of Appeals for 
Veterans Claims and the Board decision became final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In December 1999, 
the veteran submitted additional evidence, which the RO 
construed as a request to reopen the previously denied claim. 

Evidence associated with the claims file prior to the Board's 
April 1999 decision included the veteran's service medical 
records.   Service medical records which covered the 
veteran's second period of service showed that no psychiatric 
disorder was noted on enlistment examination in July 1967.  
In June 1968, the veteran was referred for an evaluation on a 
provisional diagnosis of anxiety versus depression for 
personal problems with his unit and his home.  A record dated 
that same day showed that the veteran had vomited blood.  It 
was noted that the veteran had been hit by a member in his 
company.  A December 1968 record noted that the veteran 
complained that "his mind [was] falling apart" from 
problems at home.  He also complained of sleep deprivation, 
lack of sleep, lack of concentration, and feelings of 
"striking out." An impression of anxiety was noted.  A 
January 1969 record showed that the veteran indicated that he 
wanted to see a psychiatrist and that he continued to have 
problems with men in his company and at home.  Records noted 
that the veteran had been beaten up and struck in the head 
during a fight.  A record dated a couple days later showed 
that the veteran reported that he had been threatened and 
that he needed to see a psychiatrist immediately.  March 1969 
records noted that the veteran had personal problems.  An 
April 1969 report of psychiatric evaluation showed that the 
veteran was diagnosed with passive dependent personality, 
chronic, moderate, manifested by indecisiveness, 
helplessness, and passivity.  The same diagnosis was noted on 
the April 1969 separation examination report.  On the Report 
of Medical History portion of the examination report, the 
veteran reported positive responses to the questions of 
whether he ever had or had now depression or excessive worry 
and frequent trouble sleeping.   

Other evidence included the report on the veteran's initial 
VA post-service psychiatric examination conducted in August 
1975.  He was diagnosed with paranoid schizophrenia.  VA 
treatment records dated from October 1975 to November 1993 
showed that the veteran was treated and hospitalized for a 
number of psychiatric disorders and substance abuse.  
Assessments and diagnoses rendered during this period 
included situational depression, anxiety neurosis, nervous 
condition, paranoid schizophrenia associated with habitual 
excessive drinking with symptoms of depression, passive 
aggressive personality disorder, alcohol addiction, "X" 
adjustment disorder with mixed emotional features, adjustment 
disorder, depression, not otherwise specified, and major 
depression single episode.  VA treatment records dated from 
December 1993 to July 1998 showed diagnoses of "X" post-
traumatic stress disorder and dysthymia.

Service personnel records revealed that the 71st 
Transportation Battalion was the higher headquarters of the 
368th and 372nd Transportation Companies.  Also, the record 
of the veteran's assignments revealed that in April 1968, he 
was assigned to the 403rd Transportation Company as a heavy 
vehicle driver.  Next, the veteran was assigned to the 561st 
Transportation Company in June 1968 as a longshoreman, the 
372nd Transportation Company in December 1968 as a 
longshoreman, and the 368th Transportation Company in 
February 1969 as a longshoreman.  The veteran was imprisoned 
from January 6, 1969, to February 14, 1969.  He was absent 
without leave (AWOL) from March 9 to March 14 of 1969.  He 
was again incarcerated from March 15, 1969, to April 22, 
1969.  The veteran's DD Form 214 showed that the veteran was 
not awarded the Purple Heart or any awards indicative of 
combat service.  

The veteran testified during a hearing at the RO in November 
1995 that while he was in DaNang, he was wounded by incoming 
fire and treated at the medical evacuation facility.  He 
testified that during his service with the [3]68th and 71st 
Transportation Units, a five-ton truck was blown up by a land 
mine, and that he witnessed body parts strewn about.  He 
reported that when he was incarcerated in Vietnam, he was 
placed in a 6 x 8 foot box, and repeatedly beaten by the 
military police.  He also testified that upon his return from 
DaNang, he witnessed his best friend, Bruce Phillips, being 
shot down in a helicopter in April or May of 1968.  He 
reported that Phillips was from Detroit.  

In May 1997, the veteran submitted a response to the PTSD 
questionnaire.  It read the following:  (1) after the 
veteran's arrival at Bien Hoa in April 1968, he received 
heavy equipment training from a man who was later killed when 
an ammunition dump was blown up; (2) between May and August 
of 1968, at a place called "Wonder Beach," while with the 
Logistical Command of the 368th Transportation Company, the 
first thing the veteran witnessed was some dead "Viet Cong 
laying in the sun drying out" and that a soldier was walking 
around with skulls on a stick; (3) also, while with the 368th 
in May or June of 1968, the veteran witnessed a truck blown 
up and he heard men yelling for help (he added that his first 
sergeant, named "Hunter," was present at that time and saw 
the veteran wounded by incoming rounds-wounds which were 
later treated at a field hospital in DaNang); and (4) the 
veteran described being fired upon while with the 71st 
Transportation Company at Long Binh during the TET Offensive 
of 1968 and 1969, at which time he was incarcerated for 85 
days and sexually assaulted with a billy club, which 
necessitated his hospitalization at the field hospital in 
Long Binh.  He also indicated that he received a letter of 
commendation at Long Binh.  
 
In June 1998, the United States Services Center for Research 
of Unit Records (USASCRUR) submitted an extract of an 
Operational Report-Lessons Learned (OR-LL) submitted by the 
26th General Support Group (26th GSG) for the period May to 
July 1968.  The extract documented attacks at Wunder Beach in 
May 1968, but none of the veteran's assigned units were 
involved.  USASCRUR also submitted an OR-LL extract submitted 
by the 29th GSG.  The extract documented attacks at Long Binh 
from February to April 1969.  None of the veteran's assigned 
units were involved.  Also included were OR-LLs submitted by 
the 71st Transportation Battalion (71st Trans Bn), the higher 
headquarters of 561st Trans Company (Co), the 372nd Trans Co, 
and the 368th Trans Co, as well as a unit history of the 368th 
Trans Co.  None of these documents provided credible 
supporting evidence of the occurrence of the claimed in-
service stressors.  The USASCRUR noted that available U.S. 
Army casualty files did not indicate that the veteran was 
wounded in Vietnam. 

The bases for the prior denial by the Board were that the 
diagnoses of PTSD were unsupported by the record as there was 
no credible supporting evidence to corroborate the veteran's 
reported stressors and there was no documentation of record 
that confirmed that the veteran engaged in combat with the 
enemy or was in combat situations.

The Board notes that the Colvin test has been replaced by the 
Hodge test.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
Thus, the veteran no longer has to present new and material 
evidence that will change the outcome of the decision.  Under 
Hodge, the veteran need only present new and material 
evidence that ought to be considered in order to fairly 
decide the merits of the claim.  The Board, however, finds 
that while evidence submitted after the April 1999 Board 
decision is new, the evidence is not material.

VA inpatient/outpatient treatment records dated from November 
1999 to August 2001 and the psychological assessment from Dr. 
W.D.B. received in August 2002, are new, but not material as 
these records are cumulative or redundant of records 
previously submitted that showed treatment for and diagnoses 
of PTSD.  Testimony the veteran presented at a hearing at the 
RO in November 2001 is new, but not material as he presented 
similar testimony on the claimed stressors at the RO in 
November 1995.  The veteran for the first time indicated that 
he was subjected to mortar attacks while located at Lon Binh 
in December 1968.   Previously, the veteran only identified 
locales Wunder Beach and DaNang in connection with enemy 
attacks in 1968 and verification of the occurrence of mortar 
attacks in 1968 had only been made with respect to Wunder 
Beach.  This testimony, however, does not constitute 
independent supporting evidence that the claimed in-service 
actually occurred and therefore, not material to the basis of 
the prior denial.  For the same reason, the veteran's own 
testimony, which identified by last name an individual he 
maintained was involved in his sexual assault, does not 
constitute independent supporting evidence to corroborate the 
veteran's reported stressors.  Finally, the veteran submitted 
an October 2002 medical opinion from his treating physician, 
W.D.B., in which he opined that the veteran's PTSD was 
related to sexual and physical assaults the veteran claimed 
occurred during service.  This medical opinion is cumulative 
or redundant of prior treatment reports by W.D.B. in which he 
diagnosed the veteran with PTSD based on his claimed in-
service stressors. Accordingly, having determined that no new 
and material evidence has been submitted, the claim is not 
reopened. 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is not reopened.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

